 1                                                        The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                       IN THE UNITED STATES DISTRICT COURT
 7
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8
 9   UNITED STATES OF AMERICA,                  Case No. 2:18-CR-00087-RAJ
10                         Plaintiff,
11          vs.                                 ORDER DENYING DEFENDANT’S
12                                              MOTION FOR BAIL PENDING
                                                APPEAL
13   JAMIE RASMUSSEN,

14                         Defendant.

15
16
17          The Court, having considered Defendant Jamie Rasmussen’s Motion for Bail

18   Pending Appeal, the Government’s Opposition, Defendant’s Reply, and the files and
19
     pleadings herein, hereby DENIES Defendant’s Motion for Bail Pending Appeal
20
     (Dkt. #25).
21
22          DATED this 15th day of October, 2018.

23
24                                                  A
25                                                  The Honorable Richard A. Jones
                                                    United States District Judge
26




      ORDER DENYING DEFENDANT’S
      MOTION FOR BAIL PENDING APPEAL - 1
